PRESIDING JUSTICE SULLIVAN, dissenting: I disagree with the dismissal of this appeal by the majority for lack of jurisdiction. The majority finds no jurisdiction because “[a]n order striking the complaint does not end the case and is not appealable.” (157 Ill. App. 3d at 688.) It is noted, however, that the order appealed from does not strike the complaint. Rather it states that, “Count I is dismissed for failure to state a cause of action under Section 2 — 615 for lack of consideration since plaintiff suffered no detriment to creating an enforceable contract of permanent employment.” The order also dismissed count II of the two-count complaint for failure to state a cause of action but plaintiffs have appealed only the dismissal of count I. Nowhere in the order or in the record does it appear that plaintiff asked for or was denied leave to file an amended complaint. A dismissal of an action where, as here, there is no right given to file an amended complaint and no request made by the plaintiff for leave to do so is a final and appealable order. (Bates v. Ulrich (1976), 38 Ill. App. 3d 203, 204, 347 N.E.2d 286.) Because there were no other parties or claims pending at the time the order was entered, the Rule 304 special finding was not required (87 Ill. 2d R. 304), and upon the filing of the notice of appeal this court acquired jurisdiction. Although the majority dismissed this appeal for lack of jurisdiction, it nevertheless exercised jurisdiction in making a finding that the trial court erred in not allowing plaintiff to amend her complaint. However, because this court has jurisdiction I would also point out my disagreement with this finding of the majority. The majority does not and cannot explain how the trial court could have erred “in not allowing plaintiff leave to amend her complaint” when (a) nowhere in the record is there any indication that she made a motion or request, oral or in writing, for leave to file an amended complaint, and (b) she makes no contention here that she was denied leave to do so.